     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 1 of 16 Page ID #:1




 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS M. WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
 4   KAS L. GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 5   651 Arroyo Drive
     San Diego, California 92103
 6   Telephone:(619) 696-9006
 7   Facsimile: (619) 564-6665
 8   Attorneys for Plaintiff and the Proposed Classes
 9
10                  UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
12   CECILIA HERNANDEZ, on behalf of               Case No.: 5:20-cv-348
     herself, and all others similarly situated,
13                                                 CLASS ACTION
14                       Plaintiff,
                                                   COMPLAINT FOR DAMAGES
15         v.                                      AND INJUNCTIVE RELIEF
16                                                 PURSUANT TO THE
     SONIC CORP. and SONIC                         TELEPHONE CONSUMER
17   RESTAURANTS, INC.,                            PROTECTION ACT, 47 U.S.C. §§
                                                   227 et seq.
18                       Defendants.
19                                                 DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28


                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 2 of 16 Page ID #:2




 1                                     INTRODUCTION
 2         Plaintiff Cecilia Hernandez (“Plaintiff”) brings this Class Action Complaint
 3   for damages, injunctive relief, and any other available legal or equitable remedies,
 4   resulting from the illegal actions of Defendants Sonic Corp. and Sonic Restaurants,
 5   Inc. (collectively “Sonic” or “Defendants”), in negligently, and/or willfully
 6   contacting Plaintiff through text messages on Plaintiff’s cellular telephone, in
 7   violation of the Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et seq.,
 8   (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
 9   personal knowledge as to her own acts and experiences and, as to all other matters,
10   upon information and belief, including investigation conducted by her attorneys.
11                               NATURE OF THE ACTION
12         1.     The TCPA strictly forbids nuisance text messages exactly like those
13   alleged in this Complaint – intrusive text messages to private cellular phone, placed
14   to numbers obtained without the prior express consent of the recipients.
15         2.     In a misguided effort to solicit business, Sonic routinely contacts
16   individuals through mass text messaging campaigns with automatic telephone
17   dialing equipment. However, Sonic regularly sends these text messages to cellular
18   telephones, without consent, let alone prior express written consent, in violation of
19   the TCPA.
20         3.     Sonic’s violations caused Plaintiff and members of the Class to
21   experience actual harm, included aggravation, nuisance, and invasion of privacy that
22   necessarily accompanies the receipt of unsolicited and harassing text messages, as
23   well as the violation of their statutory rights.
24         4.     Plaintiff and members of the Classes suffered a concrete injury in fact,
25   whether tangible or intangible, that is directly traceable to Defendants’ conduct, and
26   is likely to be redressed by a favorable decision in this action.
27
28

                                               1
                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 3 of 16 Page ID #:3




 1          5.        Plaintiff seeks an injunction stopping Sonic from sending unsolicited
 2   text messages, as well as an award of statutory damages under the TCPA, together
 3   with costs and reasonable attorneys’ fees.
 4                               JURISDICTION AND VENUE
 5          6.        This Court has federal question subject matter jurisdiction under 28
 6   U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
 7   47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC,
 8   132 S.Ct. 740, 751-53 (2012). Jurisdiction is also proper under 28 U.S.C. §
 9   1332(d)(2) because Plaintiff seeks up to $1,500 in damages for each call in violation
10   of the TCPA, which, when aggregated among a proposed class number in the tens
11   of thousands, exceeds the $5,000,000 threshold for federal court jurisdiction.
12   Further, Plaintiff alleges a national class, which will result in at least one class
13   member belonging to a different state than that of the Defendants, providing
14   jurisdiction under 28 U.S.C. § 1332(d)(2)(A). Therefore, both elements of diversity
15   jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”) are present, and
16   this Court has jurisdiction.
17          7.        The Court has personal jurisdiction over Defendants and venue is
18   proper in this District because Defendants transact significant amounts of business
19   within this District, and the conduct and events giving rise to the claims occurred in
20   this District.
21                                          PARTIES
22          8.        Plaintiff Cecilia Hernandez is, and at all times mentioned was, a
23   resident of the State of California, County of Riverside. She is, and at all times
24   mentioned herein, was a “person” as defined by 47 U.S.C. § 153 (39).
25          9.        Defendant Sonic Corp. is a Delaware corporation with its principal
26   place of business located at 300 Johnny Bench Drive, Suite 400, Oklahoma City,
27   Oklahoma 73104. Sonic Corp. is a “person” as defined by 47 U.S.C. § 153 (39).
28

                                                 2
                                  Hernandez v. Sonic Corp., et al.
                                  CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 4 of 16 Page ID #:4




 1            10.   Defendant Sonic Restaurants, Inc. is a Delaware corporation with its
 2   principal place of business located in Oklahoma City, Oklahoma. Sonic Restaurants,
 3   Inc. is a “person” as defined by 47 U.S.C. § 153 (39).
 4            11.   Defendant Sonic Restaurants, Inc. is a wholly owned subsidiary of
 5   Sonic Corp.
 6    THE TELEPHONE CONSUMERS PROTECTION ACT OF 1991 (“TCPA”)
 7                                   47 U.S.C. §§ 227 et seq.
 8            12.   In 1991, Congress enacted the Telephone Consumer Protection Act, 47
 9   U.S.C. § 227 (TCPA),1 in response to a growing number of consumer complaints
10   regarding certain telemarketing practices.
11            13.   The TCPA regulates, among other things, the use of automated
12   telephone equipment, or “autodialers.” Specifically, the plain language of section
13   227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
14   number in the absence of an emergency or the prior express consent of the called
15   party.2
16            14.   As recognized by the Federal Communication Commission (“FCC”)
17   and the Courts, a text message is a call under the TCPA. Satterfield v. Simon &
18   Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009).
19            15.   According to findings by the Federal Communications Commission
20   (“FCC”), the agency Congress vested with authority to issue regulations
21   implementing the TCPA, such calls are prohibited because, as Congress found,
22   automated or prerecorded telephone calls are a greater nuisance and invasion of
23   privacy than live solicitation calls, and such calls can be costly and inconvenient.
24
25
     1
      Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
26   (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
27   Communications Act of 1934, 47 U.S.C. §§ 201 et seq.
28   2
         47 U.S.C. § 227(b)(1)(A)(iii).

                                                3
                                 Hernandez v. Sonic Corp., et al.
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 5 of 16 Page ID #:5




 1   The FCC also recognized that wireless customers are charged for incoming calls
 2   whether they pay in advance or after the minutes are used.3
 3         16.     One of the most bulk advertising methods employed by companies
 4   today involves the use of “Short Message Services” (or “SMS”), which is a system
 5   that allows for transmission and receipt of short text messages to and from wireless
 6   telephones.
 7         17.     SMS text messages are directed to a wireless device through a
 8   telephone number assigned to the device.          When an SMS text message is
 9   successfully transmitted, the recipient’s wireless phone alerts the recipient that a
10   message has been received. Because wireless telephones are carried on their
11   owner’s person, SMS text message are received virtually anywhere in the world.
12         18.     Unlike   more     conventional     advertisements,    SMS      message
13   advertisements can actually cost their recipients money because wireless phone users
14   must pay their wireless service providers either for each text message they receive
15   or incur a usage allocation deduction to their text messaging or data plan, regardless
16   of whether the message is authorized.
17         19.     Moreover, the transmission of an unsolicited SMS text message to a
18   cellular device is distracting and aggravating to the recipient; intrudes upon the
19   recipient’s seclusion; wastes a quantifiable amount of available data on the
20   recipient’s cellular device, thereby reducing its data storage capacity; temporarily
21   reduces the available computing power and application processing speed on the
22   recipient’s device; diminishes the available battery power which shortens the battery
23   life; and requires expending a quantifiable amount of energy (electricity) to recoup
24   the battery power lost as a result of receiving such a message.
25
26
27   3
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
28   FCC Rcd. 14014 (2003) (“2003 TCPA Order”).

                                              4
                               Hernandez v. Sonic Corp., et al.
                               CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 6 of 16 Page ID #:6




 1         20.    The TCPA makes it “unlawful for any person within the United States
 2   ... (A) to make any call (other than a call made for emergency purposes or made with
 3   the prior express consent of the called party) using any automatic telephone dialing
 4   system or an artificial or prerecorded voice ... (iii) to any telephone number assigned
 5   to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
 6         21.    “A person or entity” can bring a claim to recover the greater of actual
 7   damages or $500 for a violation of § 227(b)(1)(A)(iii). Id. § 227(b)(3). A court may
 8   award treble damages for a willful or knowing violation. Id.
 9         22.    The TCPA defines “automatic telephone dialing systems” (ATDS) as
10   follows: (1) The term ‘automatic telephone dialing system’ means equipment which
11   has the capacity—(A) to store or produce telephone numbers to be called, using a
12   random or sequential number generator; and (B) to dial such numbers. See Pub. L.
13   No. 102-243, § 227, 105 Stat. 2394, 2395.
14         23.    “[T]he statutory definition of ATDS is not limited to devices with the
15   capacity to call numbers produced by a “random or sequential number generator,”
16   but also includes devices with the capacity to dial stored numbers automatically.”
17   Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).
18         24.    Prior express consent is an affirmative defense on which Defendants
19   bear the burden of proof. The type of consent required depends on the content of
20   the message. If the message contains advertising or is telemarketing, the sender must
21   have secured, prior to sending the message, the signature of the recipient in a written
22   agreement that includes several specified disclosures. See 47 C.F.R. § 64.1200(f)(8).
23         25.    As of October 16, 2013, express written consent is required to make
24   any such telemarketing calls.4 The express written consent must be signed and be
25   sufficient to show the consumer received clear and conspicuous disclosure of the
26
27   4
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
28   Rcd. 1830, 1837 ¶ 18, 1839 ¶ 20, 1858 ¶ 71 (2012) (“2012 FCC Order”).

                                               5
                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 7 of 16 Page ID #:7




 1   significance of providing consent and must further unambiguously agree to receive
 2   future phone calls.5
 3                              FACTUAL ALLEGATIONS
 4           26.   Sonic is a fast food drive-in restaurant that sends promotional and
 5   marketing text messages to consumers in an attempt to solicit business.
 6           27.   Unfortunately, in Sonic’s attempt to solicit business text messages are
 7   sent to consumers without having the necessary prior express written consent and in
 8   violation of the TCPA
 9           28.   The TCPA was intended to give individuals control over how and
10   where they receive text messages.        When Sonic sends text message calls to
11   consumers without their consent, they fail to address or respect the limitations
12   imposed by the TCPA. In doing so, it takes control away from the consumers and
13   violates both the spirit and the letter of the TCPA.
14           29.   On or around December 2017, Plaintiff began receiving unsolicited
15   promotional text messages from Sonic from the SMS code 876-642 to her wireless
16   phone ending in the number 4347, for which Plaintiff provided no consent to call, in
17   an attempt to solicit her business.
18           30.   Defendants utilized the SMS Code 876-642 to send promotional text
19   messages to Plaintiff. This number is owned or leased by Sonic.
20           31.   The unsolicited text messages Sonic sent to Plaintiff on her mobile
21   telephone were solicitations for purchases of food and drink items and on some
22   occasions included coupons or promotional one day only sales.
23           32.   On December 1, 2017 at 8:05 a.m., Plaintiff received the following
24   unsolicited text message from Sonic:
25
26
27
28   5
         2012 FCC Order at 1844 ¶ 13.

                                              6
                               Hernandez v. Sonic Corp., et al.
                               CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 8 of 16 Page ID #:8




 1                The SONIC Double Feature: single-patty Cheeseburger & Sm Shake
 2                for $3.99! Lmt tome @ part’ drive-ins. + Tax / addons. More: [link]
 3                HELP/STOP: 8447887525.
 4         33.    Plaintiff also received similar unsolicited text messages from Sonic on
 5   December 6, 2017, December 8, 2017, December 10, 2017, December 14, 2017,
 6   December 20, 2017 and December 27, 2017.
 7         34.    On January 3, 2018 at 8:02 a.m., Plaintiff received the following
 8   unsolicited text message from Sonic:
 9                Get fizzy with it! Snag a Large SONIC Fruit Fizz for $0.99! Valid 1/3
10                only @ @ part’ drive-ins. HELP/STOP: 8447887525
11         35.    Plaintiff continued to approximately three to nine unsolicited text
12   messages per month from December 2017 through the present.
13         36.    One of the more recent unsolicited text messages received by Plaintiffs
14   was on February 6, 2020, which stated:
15                Today @ Sonic ½ price 3 or 5 pc Crispy Tenders! Must mention @part’
16                drive-ins or use promo code CRISPY in app! Valid 2/6 + tax/addon
17                HELP/STOP call       8447887525.
18         37.    Plaintiff has never provided Defendants with her phone number or
19   consented to text messages from Defendants on her mobile telephone.
20         38.    Sonic places these unsolicited text messages using equipment that has
21   the capacity to store or produce telephone numbers, and to dial such numbers,
22   without any need for human intervention.
23         39.    These unsolicited and promotional phone calls and text messages
24   placed to Plaintiff’s mobile telephone were placed via an “automatic telephone
25   dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the
26   capacity to produce or store numbers randomly or sequentially, and to place
27   telephone calls and/or text message calls to Plaintiff’s cellular telephone by dialing
28   such numbers.

                                              7
                               Hernandez v. Sonic Corp., et al.
                               CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 9 of 16 Page ID #:9




 1         40.    The unsolicited and promotional text messages placed to Plaintiff’s
 2   mobile telephone also featured a prerecorded voice as the text messages were pre-
 3   populated with uniform text.
 4         41.    The telephone number that Defendants, or their agents, texted was
 5   assigned to a cellular telephone service for which Plaintiff incurred a charge for
 6   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 7         42.    These text messages constitute calls that were not for emergency
 8   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 9         43.    Plaintiff did not provide Defendants or their agents prior express
10   consent to receive unsolicited phone calls or unsolicited text messages pursuant to
11   47 U.S.C. § 227 (b)(1)(A).
12         44.    These text messages by Defendants or their agents therefore violated
13   47 U.S.C. § 227(b)(1).
14                             CLASS ACTION ALLEGATIONS
15         45.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
16   23(b)(2) and 23(b)(3) on behalf of herself and on behalf of and all others similarly
17   situated (“the Class”).
18         Plaintiff represents, and is a member of the Class, consisting of all persons
19         within the United States who received any unsolicited, promotional text
20         message from Defendants or their agents on their cellular telephones through
21         the use of any automatic telephone dialing system as set forth in 47 U.S.C. §
22         227(b)(1)(A)(3) or featuring prerecorded voice messages, which text
23         messages by Defendants or their agents were not made for emergency
24         purposes or with the recipients’ prior express consent, within four years prior
25         to the filing of this Complaint through the date of final approval.
26         46.    Defendants and their employees or agents are excluded from the Class.
27   Plaintiff does not know the number of members in the Class, but believes members
28

                                               8
                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 10 of 16 Page ID #:10




 1    number in the hundreds of thousands, if not more. Thus, this matter should be
 2    certified as a Class action to assist in the expeditious litigation of this matter.
 3          47.      Plaintiff and members of the Class were harmed by the acts of
 4    Defendants in at least the following ways: Defendants, either directly or through its
 5    agents, illegally contacted Plaintiff and members of the Class via their cellular
 6    telephones by using unsolicited promotional text messages, thereby causing Plaintiff
 7    and members of the Class to incur certain cellular telephone charges or reduce
 8    cellular telephone time for which Plaintiff and members of the Class previously paid,
 9    and invading the privacy of said Plaintiff and the members of the Class. Plaintiff and
10    the members of the Class were damaged thereby.
11          48.      This suit seeks only statutory damages and injunctive relief for on
12    behalf of the Class and it expressly is not intended to request any recovery for
13    personal injury and claims related thereto. Plaintiff reserves the right to expand the
14    Class definitions to seek recovery on behalf of additional persons as warranted as
15    facts are learned in further investigation and discovery.
16          49.      The joinder of the members of the Class are impractical and the
17    disposition of their claims in the Class action will provide substantial benefits both
18    to the parties and to the Court. The Classes can be identified through Defendants’
19    records or Defendants’ agents’ records.
20          50.      There is a well-defined community of interest in the questions of law
21    and fact involved affecting the parties to be represented. The questions of law and
22    fact to the Class predominate over questions which may affect individual members
23    of the Class, including the following:
24                a. Whether, within the four years prior to the filing of this Complaint
25                   through the date of final approval, Defendants or their agents sent
26                   promotional text messages without the recipients’ prior express consent
27                   (other than a text message made for emergency purposes or made with
28                   the prior express consent of the called party) to a Class member using

                                                9
                                 Hernandez v. Sonic Corp., et al.
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 11 of 16 Page ID #:11




 1                   any automatic telephone dialing system, to any telephone number
 2                   assigned to a cellular telephone service;
 3                b. Whether the equipment Defendant, or their agents, used to send the text
 4                   messages in question was an automatic telephone dialing system as
 5                   contemplated by the TCPA;
 6                c. Whether Defendants, or their agents, systematically sent promotional
 7                   text messages to persons who did not previously provide Defendants
 8                   with their prior express consent to receive such text messages;
 9                d. Whether Plaintiff and the Class were damaged thereby, and the extent
10                   of damages for such violation; and
11                e. Whether Defendants and their agents should be enjoined from engaging
12                   in such conduct in the future.
13          51.      As a person that received at least one unsolicited promotional text
14    message to her cellular telephone without prior express contest, Plaintiff is asserting
15    claims that are typical of the Class. Plaintiff will fairly and adequately represent and
16    protect the interests of the Class in that Plaintiff has no interest antagonistic to any
17    member of the Class.
18          52.      Plaintiff and the members of the Class have all suffered irreparable
19    harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
20    action, the Class will continue to face the potential for irreparable harm. In addition,
21    these violations of law will be allowed to proceed without remedy and Defendants
22    will likely continue such illegal conduct. Because of the size of the individual Class
23    member’s claims, few, if any, members of the Class could afford to individually seek
24    legal redress for the wrongs complained of herein.
25          53.      A class action is a superior method for the fair and efficient adjudication
26    of this controversy because joinder of all parties is impracticable. Class-wide
27    damages are essential to induce Defendants to comply with federal law. The interest
28    of members of the Class in individually controlling the prosecution of separate

                                                10
                                  Hernandez v. Sonic Corp., et al.
                                  CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 12 of 16 Page ID #:12




 1    claims against Defendants is small because the maximum statutory damages in an
 2    individual action for violation of privacy are minimal, especially given the burden
 3    and expense of individual prosecution of the complex litigation necessitated by
 4    Defendants’ actions. Thus, it would be virtually impossible for the individual
 5    members of the Class to obtain effective relief from Defendants’ misconduct. Even
 6    if members of the Class could sustain such individual litigation, it would still not be
 7    preferable to a class action because individual litigation would increase the delay
 8    and expense to all parties due to the complex legal and factual controversies
 9    presented in this Complaint. By contrast, a class action presents far fewer
10    management difficulties and provides the benefits of single adjudication, economy
11    of scale, and comprehensive supervision by a single Court. Economies of time, effort
12    and expense will be fostered and uniformity of decisions ensured.
13          54.    Defendants have acted on grounds generally applicable to the Class,
14    thereby making appropriate final injunctive relief and corresponding declaratory
15    relief with respect to the Class as a whole.
16                                          COUNT 1
17                         NEGLIGENT VIOLATIONS OF THE TCPA
                                         47 U.S.C. §§ 227 ET SEQ.
18
19          55.    Plaintiff incorporates by reference all of the above paragraphs of this
20    Complaint as though fully stated herein.
21          56.    Defendants made unauthorized automated text message calls using an
22    automatic telephone dialing system or prerecorded voice to the cellular telephone
23    number of Plaintiff and the other members of the Class without their prior express
24    written consent.
25          57.    These text message calls were made en masse using equipment that,
26    upon information and belief, had the capacity to store or produce telephone numbers
27    to be called, using a random or sequential number generator, and to dial such
28    numbers. By using such equipment, Defendants was able to send thousands of text

                                              11
                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 13 of 16 Page ID #:13




 1    messages simultaneously to thousands of consumers’ cellphones without human
 2    intervention. These text messages are analogous to a prerecorded voice made
 3    without the prior express consent of the Plaintiff.
 4          58.    The foregoing acts and omissions of Defendants and their agents
 5    constitute multiple negligent violations of the TCPA, including but not limited to
 6    each and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 7          59.    As a result of Defendants’, and Defendants’ agents’, negligent
 8    violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to an award of $500.00 in
 9    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
10    227(b)(3)(B).
11          60.    Plaintiff is also entitled to and seek injunctive relief prohibiting such
12    conduct in the future.
13                                         COUNT 2
14                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
15                                  47 U.S.C. §§ 227 ET SEQ.
16          61.    Plaintiff incorporates by reference paragraphs 1-54 of this Complaint
17    as though fully stated herein.
18          62.    Defendants made unauthorized automated text message calls using an
19    automatic telephone dialing system or prerecorded voice to the cellular telephone
20    number of Plaintiff and the other members of the Class without their prior express
21    written consent.
22          63.    These text message calls were made en masse using equipment that,
23    upon information and belief, had the capacity to store or produce telephone numbers
24    to be called, using a random or sequential number generator, and to dial such
25    numbers. By using such equipment, Defendants were able to send thousands of text
26    messages simultaneously to thousands of consumers’ cellphones without human
27    intervention. These text messages are analogous to a prerecorded voice made
28    without the prior express consent of the Plaintiff.

                                              12
                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 14 of 16 Page ID #:14




 1           64.   The foregoing acts and omissions of Defendants and their agents
 2    constitute multiple knowing and/or willful violations of the TCPA, including but not
 3    limited to each and every one of the above-cited provisions of 47 U.S.C. §§ 227 et
 4    seq.
 5           65.   As a result of Defendants’ knowing and/or willful violations of 47
 6    U.S.C. § 227 et seq., Plaintiff and the Class are entitled to treble damages, as
 7    provided by statute, up to $1,500.00, for each and every violation, pursuant to 47
 8    U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9           66.   Plaintiff and the Class are also entitled to and seek injunctive relief
10    prohibiting such conduct in the future.
11                                 PRAYER FOR RELIEF
12    Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the
13    Classes the following relief against Defendants:
14                 FIRST COUNT FOR NEGLIGENT VIOLATION OF THE TCPA
15                                 47 U.S.C. §§ 227 ET SEQ.
16           67.   As a result of Defendants’, and Defendants’ agents’, negligent
17    violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class
18    member $500.00 in statutory damages, for each and every violation, pursuant to 47
19    U.S.C. § 227(b)(3)(B).
20           68.   Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
21    prohibiting such conduct in the future.
22       SECOND COUNT FOR KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA
23                                 47 U.S.C. §§ 227 ET SEQ.
24           69.   As a result of Defendants’, and Defendants’ agents’, willful and/or
25    knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each
26    Class member treble damages, as provided by statute, up to $1,500.00 for each and
27    every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
28

                                              13
                                Hernandez v. Sonic Corp., et al.
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 15 of 16 Page ID #:15




 1          70.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 2    conduct in the future.
 3                                             ***
 4          71.    Any other relief the Court may deem reasonable, just and proper.
 5                                      JURY DEMAND
 6           Plaintiff hereby demands a trial by jury on all issues so triable.
 7
 8                             DOCUMENT PRESERVATION DEMAND
 9          Plaintiff hereby demands that Defendants take affirmative steps to preserve
10     all text messages, recordings, data, emails, documents and all other tangible things
11     that relate to the allegations herein, Plaintiff or the putative class members, or the
12     sending of text messages, the events described herein, any third party associated
13     with any telephone call, campaign, account, sale or file associated with Plaintiff or
14     the account in question, and any account or number or symbol relating to any of
15     them. These materials are very likely relevant to the litigation of this claim. If
16     Defendants are aware of any third party that has possession, custody or control of
17     any such materials, Plaintiff demands that Defendants request that such third party
18     also take steps to preserve the materials, and notify the undersigned of the
19     circumstances immediately so that counsel may take appropriate action. This
20     demand shall not narrow the scope of any independent document preservation
21     duties of Defendants.
22
23
24    Dated: February 20, 2020                s/ Ronald A. Marron
                                              By: Ronald A. Marron
25                                            LAW OFFICES OF RONALD A.
26                                            MARRON
                                              RONALD A. MARRON
27                                            ALEXIS M. WOOD
28                                            KAS L. GALLUCCI

                                               14
                                 Hernandez v. Sonic Corp., et al.
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 1 Filed 02/20/20 Page 16 of 16 Page ID #:16




 1                                        651 Arroyo Drive
                                          San Diego, California 92103
 2                                        Telephone: (619) 696-9006
 3                                        Facsimile: (619) 564-6665
 4                                        Attorneys for Plaintiff
 5                                        and the Proposed Class

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            15
                              Hernandez v. Sonic Corp., et al.
                              CLASS ACTION COMPLAINT
